Citation Nr: 0713895	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-16 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids from 
September 1, 2003 to February 16, 2006.

2.  Entitlement to a compensable rating for tinea pedis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1986 to January 1995.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision by the Winston-Salem Regional Office (RO) of the 
Department of Veterans Affairs (VA) that increased the 
evaluation of hemorrhoids to 20 percent, effective January 
22, 1999, and decreased the evaluation to 0 percent, 
effective September 1, 2003.  On her May 2004 Notice of 
Disagreement, the veteran indicated that the 20 percent 
rating should not have been reduced and should have remained 
in effect from 1999.  A March 2006 supplemental statement of 
the case (SSOC) then reassigned a 20 percent rating effective 
February 16, 2006.  Essentially, the rating decision and the 
SSOC created staged ratings for a hemorrhoid disorder.  In 
March 2007, the veteran testified a Central Office hearing 
before the undersigned; a transcript of that hearing is of 
record.  

The issue of entitlement to a compensable rating for tinea 
pedis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

From September 1, 2003 to February 16, 2006, the veteran's 
hemorrhoid disorder is productive of intermittent bleeding 
and anal fissures.





CONCLUSION OF LAW

From September 1, 2003 to February 16, 2006, the criteria for 
a disability rating of 20 percent for hemorrhoids have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of her claim seeking an increased 
rating for her hemorrhoid disorder and has been notified of 
the information and evidence necessary to substantiate the 
claim and of the efforts to assist her.  In July 2003 (prior 
to the rating decision on appeal) and January 2005 letters, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete her claim; of what part 
of that evidence she was to provide, and what part VA would 
attempt to obtain for her.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim.  The January 2005 letter specifically advised her 
to submit "any evidence in [her] possession that pertains to 
[her] claim."  The April 2004 rating decision, the September 
2005 statement of the case, and the March 2006 SSOC provided 
the text of applicable regulations, and explained what the 
evidence showed and why the claim was denied.  

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  
Proper notice was provided by the RO prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices.  

A November 2006 letter notified the appellant of the type of 
evidence needed to evaluate the disability rating and to 
determine the effective date of an award in regards to the 
claim of entitlement to increased ratings for her hemorrhoid 
disorder. (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Regarding the duty to assist, VA has obtained all 
pertinent/identified records.  VA arranged for the veteran to 
be examined.  The veteran has not identified any further 
pertinent records that remain outstanding.  VA's duty to 
assist is met.

II.  Factual Background

1999 to 2003 treatment records from Durham VA Medical Center 
showed treatment for anal fissures due to hemorrhoids.  In 
July 1999, the veteran underwent surgical removal and repair 
of a fissure.  In September 2000, she had another surgery 
consult for her hemorrhoids.  She continued to have burning 
and itching, but no bleeding, and no pain.  She took Colace 
and tried suppositories in the past with some relief.  On 
examination, there was a small hemorrhoid at 6 o'clock in the 
prone position and a skin tag at 9 o'clock.  There was no 
active inflammation.  An August 2001 record noted that she 
was to continue taking Anusol suppositories and Metamucil.  A 
February 2002 record noted complaints of hemorrhoids for the 
last several months.  She denied constipation or having to 
strain during bowel movements.  She used Colace and Psyllium.  
She reported that she occasionally had bright red blood on 
toilet paper.  She used suppositories intermittently and 
indicated that she did not want surgical intervention again.  
An April 2002 colonoscopy indicated that bleeding was likely 
from hemorrhoids.  A February 2003 record indicated that the 
hemorrhoids were flaring again and the veteran wanted a 
referral to general surgery.  A June 2003 general surgery 
consult noted that the veteran had continued hemorrhoids 
after her hemorrhoidectomy in 1999.  She had intermittent 
flare-ups manifested by itching and pain.  There was no 
bleeding.  An anoscopy revealed a small fissure and small 
non-inflamed non-bleeding hemorrhoids were found at 3 and 6 
o'clock.  The assessment was symptomatic, but non-bleeding 
hemorrhoids with inadequate medical treatment.  She was 
advised to increase the amount of Colace taken to generate 
more frequent soft stools, to continue on 
Fibercon/suppositories, and to take Sitz baths with each 
bowel movement.  

An August 2003 VA examination noted complaints of itching and 
aching.  The veteran used of hydrocortisone suppositories to 
relieve hemorrhoid pain.  It was noted that she did not have 
any problems holding her stools.  She had frequent hemorrhoid 
problems and used Psyllium, stool softeners, Sitz baths, and 
suppositories after bowel movements every day.  For 
functional impairment, she indicated that she lost 5 to 10 
days of work.  A rectal exam revealed that she had a normal 
sphincter.  There were external tags that were rather 
prominent.  There was no evidence of any fissures and no 
evidence of the presence of any hemorrhoids at the time of 
examination, either internally or externally.  There was no 
evidence of bleeding.  There was only the redundant tissue or 
tag.  There was no significant malnutrition or anemia.  

2004 to 2005 treatment records from Durham VAMC included a 
May 2004 record that specifically noted that the veteran's 
hemorrhoid problem has continued to be an ongoing problem.  A 
nurse practitioner specifically noted that in light of the 
veteran's documented evaluation with general surgery in June 
and August 2003, and her ongoing prescription for Anusol, it 
was hard to believe that the veteran's hemorrhoids could be 
declared a "resolved" problem.  The veteran continued 
symptomatic management and would stay on this course for now 
as it did work for her despite her frequent flare-ups.  She 
could consider a referral back to general surgery if the 
symptoms significantly worsen.  A November 2004 record 
reported the veteran's complaints of having hemorrhoids 
flare-up again for the past couple of weeks.  She denied any 
constipation.  She was using hydrocortisone suppositories.  
She denied any bleeding.  She was advised to report any 
constipation given her history of hemorrhoids.  She was 
encouraged to start exercising gradually and to continue to 
work on sleep.  Although she was status post hemorrhoidectomy 
she continued to have problems off and on with exacerbations 
several times a year.  It was discussed with her that this 
would be an ongoing problem.  She continued to use fiber to 
avoid constipation, and used hydrocortisone suppositories and 
Sitz baths.  She was not ready for another hemorrhoidectomy

A November 2004 treatment record from Dr. S. P. included a 
physical exam that revealed multiple, external, inflamed, and 
tender hemorrhoids in which the veteran was not responding to 
treatment.  

A February 2005 treatment record from Dr. J. A. P. reported 
complaints of chronic pain with hemorrhoids.  The veteran 
used Anusol, but indicated that Proctofoam worked better.  A 
physical examination revealed two small external hemorrhoids, 
nonthrombosed.  An anal skin tag was also present.   

On September 2005 examination, the veteran reported a history 
of having hemorrhoids dating back to the time she was in 
service.  She had chronic symptoms with burning and itching.  
A hemorrhoidectomy was done in 1999 at which time she stated 
a fissure was found and surgically treated.  However, she 
continued to have symptoms with burning and itching in the 
anal area with some pain after bowel movements.  She 
frequently used hydrocortisone suppositories right after 
bowel movements.  She reported that her hemorrhoid situation 
was worse with more anal pain after bowel movements.  Medical 
records indicated that she had a proctoscopic examination in 
2003 which showed a fissure.  The examiner reported that 
there was good sphincter control.  There was no fecal 
leakage.  There was no bleeding or thrombosis of hemorrhoids.  
No fissures were seen in the external anal area and there was 
no spasm on digital exam.  It was a little uncomfortable but 
no more than ordinary rectal exam.  She did have external 
hemorrhoid tags circumferentially around the anal opening.  
She had physical hemorrhoid at 6 o'clock in the external anal 
canal.  There was no evidence of bleeding.   

2006 records from Durham VAMC indicated that the veteran 
still had ongoing problems with hemorrhoids and wanted a 
surgery consult as she would now consider surgical 
intervention.  A February 2006 general surgery consult noted 
complaints of symptoms of hemorrhoids and pain with straining 
and defecation.  The veteran indicated that she had tried a 
number of stool softeners with little relief.  She noted 
blood in the stools whenever she had a hard bowel movement.  
A proctoscopy was performed and revealed a fissure at 11 
o'clock and an anal tag.  There was no evidence of other 
anorectal pathology.  There was not any significant 
hemorrhoidal tissue.  Different therapeutic options were 
discussed, including continued medical management, diet 
modification, exercise, weight loss, stool softeners, etc.  
Subsequently, and anoscopy was performed in which internal 
hemorrhoids were not found.  There was a fissure in the 
posterior midline.  The fissure was small.  The veteran's 
chief complaint was her anal tag/external hemorrhoids.  She 
wanted it removed and was scheduled for this procedure.  She 
was explained that this surgery would not fix her 
pain/fissure problem.  

At her March 2007 Central Office hearing, the veteran and her 
representative indicated that veteran's hemorrhoid disorder 
did not increase in severity as is reflected by the staged 
ratings, but rather that her disorder remained at the same 
level of severity and that the 20 percent rating should have 
never been reduced in September 2003.   

III.  Criteria and Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected hemorrhoids are rated as 10 
percent disabling pursuant to Diagnostic Code 7336.  Under 38 
C.F.R. § 4.114, Diagnostic Code 7336, a zero percent rating 
is warranted for hemorrhoids (external or internal) where 
there is evidence of mild to moderate symptomatology.  A 10 
percent rating is warranted where there is evidence of large 
or thrombotic hemorrhoids, which are irreducible, with 
excessive redundant tissue, and frequent recurrences.  A 20 
percent evaluation, the maximum allowed, is warranted where 
hemorrhoids are present, with persistent bleeding and 
secondary anemia, or with fissures.

Between the April 2004 rating decision and the March 2006 
SSOC, staged ratings were assigned for the veteran's 
hemorrhoid disorder.  The result was that a 20 percent 
evaluation was assigned effective January 22, 1999, a 0 
percent evaluation was assigned effective September 1, 2003, 
and a 20 percent evaluation was reassigned effective February 
16, 2003.  The veteran contends that a 20 percent evaluation 
should have never been reduced and should have been assigned 
for the entire appeal period.  Upon review of the objective 
medical evidence of record and the subjective complaints of 
the veteran, the Board finds that the veteran's hemorrhoid 
disorder is productive of a 20 percent disability rating for 
the entire appeal period.  As noted hereinabove, the 
preponderance of the VA examinations and treatment records 
reflect that the veteran's disability is manifested by 
intermittent hemorrhoids and anal fissure.  The veteran has 
complained of pain, burning, itching and bright red blood on 
toilet paper during flare-ups.  An April 2002 colonoscopy 
indicated that bleeding was likely from hemorrhoids.  A June 
2003 anoscopy revealed a small fissure and small hemorrhoids 
at 3 and 6 o'clock.  2004 to 2005 treatment records from 
Durham VAMC indicated that the veteran's hemorrhoid problems 
continued to be an ongoing problem and had not resolved.  
September 2005 VA examination noted that the veteran has had 
continuous hemorrhoid symptoms with burning and itching in 
the anal area.  The evidence certainly does not compel a 
finding that the veteran experiences persistent bleeding and 
secondary anemia, but based on the objective findings of anal 
fissures and bleeding, the subjective reports of the veteran, 
and resolving all reasonable doubt in the veteran's favor, 
the Board finds that the resulting disability picture more 
nearly approximates that for a 20 percent rating.  Thus, 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that a 20 percent rating is warranted during the 
period contemplated by this appeal.  Such award constitutes 
the highest rating assignable under the current rating 
criteria for hemorrhoids, thus constituting a full award of 
the benefit sought on appeal.  See 38 C.F.R. §  4.114, 
Diagnostic Code 7336; see Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).  

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's hemorrhoid 
disability has resulted in marked interference with earning 
capacity or employment beyond that interference contemplated 
by the assigned evaluation, or has necessitated frequent 
periods of hospitalization.  The evidence of record does not 
reflect any post-service hospitalizations related to her 
hemorrhoid disorder.  Accordingly, the Board finds that the 
impairment resulting from the veteran's hemorrhoid disability 
is appropriately compensated by the 20 percent disability 
rating.


ORDER

From September 1, 2003 to February 16, 2006, a 20 percent 
rating for hemorrhoids is granted, subject to the regulations 
governing payment of monetary awards.


REMAND

Regulations pertaining to the ratings of skin disorders were 
revised effective August 30, 2002.  The findings on April 
2004 VA examination are insufficient to allow for 
consideration of the revised criteria.  (Also, it does not 
appear that the veteran's claims file was reviewed.)  
Therefore, a new VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all VA and non-VA treatment 
providers who have treated her for 
tinea pedis since 2006 (the last dated 
treatment records on file).  The RO 
should obtain complete records (those 
not already secured) of such treatment 
from all sources identified.  

2.  The veteran should then be afforded 
an appropriate VA examination to 
determine the current severity of her 
service connected tinea pedis.  Any 
indicated tests or studies should be 
completed.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination and 
should so be noted.  The examiner should 
be provided copies of both the previous 
and the revised criteria for rating skin 
disabilities, and examination findings 
must be sufficiently detailed to allow 
for evaluation under both the old and the 
new rating criteria.  The examiner should 
specifically note the percentage of the 
entire body affected. 

3.  The RO/AMC should then re-adjudicate 
the claim.  If the claim remains denied, 
the RO/AMC should issue an appropriate 
supplemental statement of the case, and 
give the veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


